DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on June 21, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2005/0165363 to Judson et al. (Judson).
Regarding claim 1, Judson teaches a plunger rod assembly for a syringe (20) comprising: a first plunger rod component (96; 0058) comprising a first linear gear (102; 0058); a second plunger rod component (62; 0059) comprising a second linear gear (80; 0053, 0054); a first rotational gear (114; 0064) having a plurality of gear teeth (116; 0064) for engaging the first linear gear (102; 0064); and a second rotational gear (126; 0065) having a second plurality of gear teeth (127; 0065) for engaging the second linear gear, wherein the first rotational gear is coupled to the second rotational gear (0065) such that translation of the first plunger rod component causes translation of the second plunger rod component (0071).  
Regarding claim 2, where Judson teaches  wherein translation of the first plunger rod component a first amount causes translation of the second plunger rod component a second amount that is less than the first amount (0062, 0071).  
Regarding claim 3, Judson further teaches wherein the first rotational gear and the second rotational gear are portions of a compound gear (0065).  
Regarding claim 4, Judson teaches wherein the first rotational gear is spaced from the second rotational gear (see fig. 2, 3, 0065).  
Regarding claim 5, Judson teaches wherein the first and second rotational gears are spaced by a third rotational gear (130; 0066).  
Regarding claim 6, where Judson further teaches wherein the second and third rotational gears are compound gears (0067).  
Regarding claim 7, Judson further teaches wherein the first set of gear teeth has a first pitch diameter and the second set of gear teeth has a second pitch diameter that is different from the first pitch diameter (see fig. 3; 0071).  
Regarding claim 19, Judson teaches the assembly comprises a housing (60) for mounting on an end of a syringe barrel (0051).  
Regarding claim 20, Judson teaches wherein the assembly comprises a retainer (75) for engaging with the housing and the end of the syringe barrel for affixing the plunger rod assembly to the end of the syringe barrel (0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Judson in view of WO2015/007811 to Oakley et al. (Oakley).
Regarding claim 11, Judson teaches the claim limitations of claim 1, but fails to explicitly teach wherein at least a portion of the first plunger rod component comprises a semicircular cross section and at least a portion of the second plunger rod component comprises a complimentary semicircular cross section. 
Oakley teaches that is its known to have toothed plunger rods with semicircular cross sections associated with them (Page 2 ln. 15-19, Page 14 ln. 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the semi-circular cross section in order to allow for easier insertion of the plunger during use.  
Allowable Subject Matter
Claims 12-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783